DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/09/2022
Claim 7 has been cancelled. 
Claims 1-6 remain pending. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
This application is a national stage filing based upon International PCT Application No. PCT/DK2019/050249, filed 28 August 2019, which claims the benefit of priority to Denmark application No. PA 2018 70556, filed 30 August 2018.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 includes a period after “a battery” in line 7. The period should be removed or changed to a comma. Each claim begins with a capital letter and ends with a period. See MPEP 608.01(m).
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a means” in claim 4. The claim does not provide any structure or details regarding what the “means” is. Specification recites in paragraph 0132 that “the laser probe may have means adapted to execute the acts of changing operational parameters of a laser probe”. For the purposes of exemptional, the means is being understood to be a controller.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the laser probe comprises sets of preset operational parameters”; it is unclear and indefinite how the laser probe can comprise programs and preset operational parameters. Does the laser probe include a memory, storage, connection to an external drive, communication with cloud storage? 
Claim 2 recites the limitation “operational parameters which can be shifted between by repeating the connection pattern”; it is unclear and indefinite how the method determines or recognized the repeated connection pattern. Is the step of recognizing a connection pattern repeated or is the recognition done continuously?
Claim 4 recites the limitation “a means configured to recognize a connection pattern…receive instructions…”; it is unclear and indefinite what the applicant is considering to be the “means”. The specification explains that a controller recognizes a connection pattern but the laser probe receives instructions. Claim 4 appears to suggest that “a means” is both the controller and the probe.
Claim 4 recites “measure a connection between the laser probe, a battery, and a means configured and arranged…”; it is unclear and indefinite whether the controller only measures connection between the laser probe and battery, or between the laser probe, battery and the remaining elements as shown in claim 4. 
Claim 4 recites the limitation "a battery" in line 7. It is unclear whether this is the same battery as line 5 or not.  
Dependent claims 5-6 are rejected for depending on rejected claim 4.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 1-3 recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03.Claims 4-6 recite a system, and therefore, falls under the statutory category of being a thing or products. See MPEP 2106.03.
2A – Prong 1: The claims 1-6 recites a judicial exception by reciting the limitations of recognizing a connection between a probe and a battery, setting the probe in a programmable mode and receiving instructions for changing the operational parameters of the probe. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of “receiving instructions”. That is, other than reciting “receiving instructions”, nothing in the claim element precludes the step from practically being performed in the mind, or by a user. In other words, here, a person/physician can perform the steps by looking at a probe, recognize whether the probe is connected to a battery, set the probe in a mode and listen to instructions for changing the operational parameters. The mere nominal recitation of setting a mode on a probe, nor receiving instructions does not take the claim limitation out of the mental processes grouping. The same analysis applies to the other recited limitations which draw the same conclusion. Thus, claims 1-6 recites a mental process and is directed to an abstract idea.
2A – Prong 2: The claims 1-6 does not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. having preset operational parameters in the probe, using Bluetooth communication….) do not amount to significantly more. . The mere nominal recitation of a generic processor/controller does not take the claim limitation out of the mental processes grouping. For example, performing generic computer functions like sending, receiving, and visually displaying data) is insignificant extra-solution activity (i.e., data output).
2B: As discussed with respect to step 2A prong two, the additional elements of having predetermined programs, using Bluetooth communication, etc.,  in the dependent claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim 1-6 are ineligible.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20060095098A1 granted to Shanks et al (hereinafter “Shanks”).
Regarding claim 1, Shanks discloses a method of changing operational parameters of a laser probe (para 0001, 0007 method of using “a system for charging and programming one or more hand-held lasers”) including the steps of recognizing a connection pattern between the laser probe and a battery (para 0022 “the base station 10 is equipped with one or more cavities 12 to receive the probe 40… each cavity has charging contacts 17 mated to charging contacts 47 on the probe 40” and para 0016 “the power source of the base may be direct current”; it is noted that the connection between the laser probe and the base is considered to be the connection between the laser probe and battery as required above. Additionally, “recognizing the connection pattern” is considered to be probe accepting/coupling with the connection of the  base) setting the laser probe in a programmable mode (para 0022, stating that the contacts may enable the probe to receive information stored in the base station); and receiving instructions for changing the operational parameters of the laser probe (para 0022, considered to be the step wherein the probe receive information stored in the base station).  

Regarding claim 2, Shanks discloses the method according to claim 1, wherein the laser probe comprises sets of preset operational parameters which can be shifted between by repeating the connection pattern (para 0022 “The probe 40 has memory means 44 for storing program information.” and para 0023 “Once charged, the programmed probe is removed from the base station and turned on, causing laser light to be emitted per the program. When the treatment is complete, the probe is returned to the base for a new program and additional charging”; it is also noted that since “connection pattern” is considered to be positioning the probe in the base, and the probe will be receiving programming which may be different from previous programs).  

Regarding claim 3, Shanks discloses the method according to claim 1, the method further including: a step of pairing the laser probe with a remote via Bluetooth communication protocol (para 0022 “the probe can receive information over the air from the base station using modulatable, electromagnetic waves, such as radio or infrared frequencies, as is known in the art”; it is noted that Bluetooth is a type of radio frequency).  

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shanks (US 20060095098) as applied to claims 1-3 above, and further in view of US Pat Pub No. 20060129140 granted to Todd et al. (hereinafter “Todd”).
Regarding claim 4, Shanks discloses a laser probe for low-level laser therapy comprising (para 0001, 0007 method of using “a system for charging and programming one or more hand-held lasers”, para 0019 “the probe emits low-level laser energy.”): [a controller configured to measure a connection between] the laser probe, a battery, and a means configured and arranged to recognize a connection pattern between the laser probe and a battery (para 0022 “the base station 10 is equipped with one or more cavities 12 to receive the probe 40… each cavity has charging contacts 17 mated to charging contacts 47 on the probe 40” and para 0016 discussing that the power source of the base may be direct current”; it is noted that the connection between the laser probe and the base is considered to be the connection between the laser probe and the battery as required above. Additionally, the connection pattern is considered to be positioning the probe in the cavity of the base.). set the laser probe in a programmable mode (para 0022, stating that the contacts may enable the probe to receive information stored in the base station), and receive instructions for changing the operational parameters of the laser probe (para 0022, considered to be the step wherein the probe receive information stored in the base station), but fails to explicitly disclose having a controller configured to measure a connection.
Todd teaches a system and method for identifying and controlling surgical devices such as optical devices (paras 0008 and 0013). Todd teaches that it is known to provide a system for identifying a component that is used with the device above using a radio frequency identification (RFID) tag that is part of the component (probe) while providing a receiver, a memory for storing criteria, and a controller. In operation the data from the RFID tag is transmitted to the receiver and the controller determines whether the component corresponding to the received data can be used with the device (para 0009, also see para 0038, 0042). This allows providing an identification of the components to the surgeon (para 0007). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Shanks to provide a controller to monitor a connection between two components as taught by Todd to provide the predictable result of identifying the components. 

Regarding claim 5, Shanks as modified by Todd (hereinafter “modified Shanks”) renders the laser probe according to claim 4 obvious as recited hereinabove, Shanks discloses wherein the controller includes  a Bluetooth device configured and arranged to pair the laser probe with a remote via Bluetooth communication protocol (para 0022 “the probe can receive information over the air from the base station using modulatable, electromagnetic waves, such as radio or infrared frequencies, as is known in the art”; it is noted that Bluetooth is a type of radio frequency).    

Regarding claim 6, modified Shanks renders the laser probe according to claim 4 obvious as recited hereinabove, Shanks discloses wherein the means is a computer program (para 0017 “The base station is preferably connected to the internet, a telephone network, or computer”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792